DETAILED ACTION
Claim Objections
Claim 14 is objected to because of the following informalities:  
Claim 14 is labeled as “currently amended”. However, no amendments appear as being recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US Patent 7811229) (IDS).
As per claims 1 and 19, as best understood and as to the broadest reasonable interpretation, Sugimoto teaches “An electronic endoscope system, which is adapted to observe a fluorescence image of autofluorescence emitted from a body cavity wall irradiated with excitation light, includes a controller that controls a light source apparatus to alternately introduce either white light or excitation light into a light guide while taking a normal color image and the fluorescence image (corresponding to first and second imaging modes with different lighting), and controls an image signal generating system to generate normal color image signals and fluorescence image signals.  The controller further controls a display device to display a still fluorescence image in a simultaneously to display (corresponding to simultaneously displaying) a moving normal color image in a second window defined on a displaying area thereof based on the normal color image signals generated every time the body cavity wall is intermittently illuminated with the white light, the first window being larger than the second window” see for example the abstract. Claim 1 also teaches similar limitation;
in response to the imaging device being in the second imaging mode where imaging is performed with the natural light, cause a third captured medical image having been captured in the imaging device in the second imaging mode to be displayed, and cause the first captured medical image having been captured before the third captured medical image to be repeatedly played back, simultaneously with the third captured medical image (i.e., When the still image switch 72 is turned ON in the normal image display mode, the system controller 70 keeps the location of the unit 40 out of the white light path, and the timing controller 71 forbids to write the image signals to the first and second memories 58a, 58b, and allows the imaging device 13 to keep taking the image, and further allows the third and fourth memories 58c, 58d to store the image signals.  The post-signal-processing circuit 59, based on the signals from the timing controller 71, reads out the same signals from the first and second memories 58a, 58b repeatedly to display the still normal image in the main window, and further reads out the signals rewritten sequentially from the third and fourth memories 58c, 58d to generate the video signals of the moving normal image, which are displayed in the sub window on the monitor 60) see for example column 10 lines 10- 25; claim 7 and column 11 line 60- column 12 line 12 disclose simultaneous display mode along with repeatedly display.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over King et al (US PAP 2015/ 0182106) , “King” (IDS).
As per claims 1 and 19, as best understood and as to the broadest reasonable interpretation, King teaches a display control unit (Ref. 140, para. 89 and Fig. 1) configured to cause a first captured medical image (Ref. 160 in Fig. 1) and a second captured medical image (Ref. 170 in Fig. 1) to be simultaneously displayed (Para. 96 and Fig. 1), the first captured medical mage having been captured in an imaging device in a first imaging mode where imaging is performed with special light (Ref. 160, para. 94 and Fig. 1), the second captured medical image having been captured in the imaging device in a second imaging made different from the first imaging mode before the first captured medical image (Ref. 170, para. 93 and Fig. 1). The abstract discloses “Still image display of a recent video image of tissue as a reference still image prior to a switch in the mode of illumination of the tissue.  The still image is displayed concurrently (corresponding to simultaneous display) with live video of the tissue under a different mode of illumination (corresponding to different imaging modes and lighting), to facilitate discrimination between healthy and diseased tissue, and further facilitate therapeutic intervention.  The reference still image may be displayed either as an insert (picture-in-picture), side-by-side, or the like concurrently with the live video image.  In some embodiments, when a practitioner switches a light source from "excitation-light" to "white light", the "excitation-light" video may be frozen/captured and displayed as a reference still image as a PIP, and the "white-light" live video is displayed concurrently.  When the source is switched again, the "white-light" video may be frozen/captured and displayed as a reference still image, and the "excitation-light" live video is displayed concurrently. Paragraphs [0094 and 97] also disclose similar limitation.
However, King does not explicitly disclose in response to the imaging device being in the second imaging mode where imaging is performed with the natural light, causing, using the processing circuitry, a third captured medical image having been captured in the imaging device in the second imaging mode to be displayed, and cause the first captured medical image having been captured before the third captured medical image to be repeatedly played back, simultaneously with the third captured medical image.
	At the time the invention was made, it would have been obvious to one of ordinary skill in the art to incorporate repeatedly played back feature because applicant has not disclosed that repeatedly played back feature provides an advantage, is used for a particular purpose or solves a stated problem. One of ordinary skill in the art, 
	Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to modify King to obtain the invention as specified in claims 1 and 19 to automatically display the last live video image of tissue prior to a switch in the mode of illumination as a reference still image, wherein the reference still image is displayed concurrently with a live video image of the tissue under a different mode of illumination and therefore facilitate discrimination between healthy and diseased tissue and to further facilitate therapeutic intervention as an state of the art technology see for example [001].

Claims 1- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Shioda et al (US PAP 2004/ 0070822), “Shioda” in view of Sugimoto.
As per claims 1 and 19, as best understood and as to the broadest reasonable interpretation, Shioda teaches a step of simultaneously displaying a first captured medical image captured in an imaging device in a first imaging mode where imaging is performed with special light, and a second captured medical image captured in the imaging device in a second imaging mode different from the first imaging mode before the first captured medical image (i.e., the motors 111c and 119L3 are connected to a filter drive controller 123, which can control these motors simultaneously, in response to a signal from an input switch (display mode setting means) 122 for fluorescent image observation.  The filter drive controller 123 serves to control the motors 111c and 119L3 illumination light transmitting filter 111a of the illumination light switching filter 111 and the illumination light transmitting filter 119L1 of the observational light switching filter 119L are simultaneously situated on the optical axis.  The controller 123 also serves to control the motors 111c and 119L3 so that the excitation light transmitting filter 111b of the illumination light switching filter 111 and the cutoff filter 119L2 of the observational light switching filter 119L are simultaneously situated on the optical axis.  Under this control, the operation mode can be changed from a fixed-time fluorescent observation mode to a normal (visible zone) observation mode by means of a timer circuit (not shown)) see for example fig. 19 (reproduced below) and [230]; [0277] discloses “In the mate-side processing system Kb according to the present embodiment, moreover, a first rotation computing circuit (observational state changing means) 230 is interposed between the in-field image generator circuit 224b and the display changing circuit 227b, while a second rotation computing circuit (observational state changing means) 231 is interposed between the microscopic image masking processor 228b and the display changing circuit 227b”; [0050] discloses “display means for simultaneously displaying the preoperative diagnostic image concurrent with the observational position of the second observational means and the observational image of the second observational means in the field of the first observational means in accordance with the relative positions detected by means of the detecting means”.
However, shioda does not explicitly disclose in response to the imaging device being in the second imaging mode where imaging is performed with the natural light, causing, using the processing circuitry, a third captured medical image having been captured in the imaging device in the second imaging mode to be displayed, and cause 
Sugimoto teaches in response to the imaging device being in the second imaging mode where imaging is performed with the natural light, cause a third captured medical image having been captured in the imaging device in the second imaging mode to be displayed, and cause the first captured medical image having been captured before the third captured medical image to be repeatedly played back, simultaneously with the third captured medical image (i.e., When the still image switch 72 is turned ON in the normal image display mode, the system controller 70 keeps the location of the unit 40 out of the white light path, and the timing controller 71 forbids to write the image signals to the first and second memories 58a, 58b, and allows the imaging device 13 to keep taking the image, and further allows the third and fourth memories 58c, 58d to store the image signals.  The post-signal-processing circuit 59, based on the signals from the timing controller 71, reads out the same signals from the first and second memories 58a, 58b repeatedly to display the still normal image in the main window, and further reads out the signals rewritten sequentially from the third and fourth memories 58c, 58d to generate the video signals of the moving normal image, which are displayed in the sub window on the monitor 60) see for example column 10 lines 10- 25; claim 7 and column 11 line 60- column 12 line 12 disclose simultaneous display mode along with repeatedly display.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made control/ manipulate the display device to display the still fluorescence image based on the fluorescence image signals as an added display control to different modes of image display/ visualization and as an state of the art technology see for example column 3 lines 30- 45.


    PNG
    media_image1.png
    392
    501
    media_image1.png
    Greyscale

As per claim 2, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be displayed in different display areas of a display screen (i.e., the observational image of the second desired area superposed on the desired area of the optical image and displayed on the first display in accordance with a magnification of the optical image observed by the first observational apparatus”. 
As per claim 3, Shioda teaches the display control unit is configured to cause the display such that the display area where the first captured medical image is displayed is larger than the display area where the second captured medical image is displayed (i.e., the observational image of a corresponding portion of the second observational means can be cut out into a given position of the observational image of the first observational means to adjust the image size for display) see for example [0049] (and [273]); Claim 20 discloses “setting the size of the image showing the desired area, the image showing the desired area superposed on the desired area of the optical image and magnification of the optical image observed by the first observational apparatus”.
As per claim 4, Shioda teaches the display control unit is configured to cause the first captured medical image to be displayed on the whole display screen, and the second captured medical image to be displayed on a part of the display screen see for example [0244 and 287] and corresponding figures 21 and 31.
As per claim 5, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be displayed superimposed on the same display area of a display screen (i.e., ) see for example [0221, 242, 246- 247] and claims 18 and 20.
As per claim 6, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be displayed respectively on display screens of different display devices see for example claims 1, 10 and 18.
As per claim 7, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be simultaneously displayed when the imaging device is determined to be in the first imaging mode see for example fig. 25, [0050, 257] and claim 20.
As per claim 8, Shioda teaches the display control unit is configured to determine that the imaging device is in the first imaging mode when a first mode switching manipulation for switching the second imaging mode to the first imaging mode is detected (i.e., input switch (display mode setting means) wherein under this control, the 
As per claim 9, Shioda teaches the display control unit is configured to cause a captured medical image to be displayed, the captured medical image having been captured in the imaging device in the second imaging mode, when the imaging device is determined to be in the second imaging mode after the imaging device is determined to be in the first imaging mode (i.e., the operation mode can be changed from a fixed-time fluorescent observation mode to a normal (visible zone) observation mode) see for example [230]; [291, 299 and 348] disclose similar limitation.
As per claim 10, Shioda teaches the display control unit is configured to determine that the imaging device is in the second imaging mode when a second mode switching manipulation for switching the first imaging mode to the second imaging mode is detected (i.e., control these motors simultaneously, in response to a signal from an input switch (display mode setting means) 122 for fluorescent image observation.  The filter drive controller 123 serves to control the motors 111c and 119L3 so that the illumination light transmitting filter 111a of the illumination light switching filter 111 and the illumination light transmitting filter 119L1 of the observational light switching filter 119L are simultaneously situated on the optical axis.  The controller 123 also serves to control the motors 111c and 119L3 so that the excitation light transmitting filter 111b of the illumination light switching filter 111 and the cutoff filter 119L2 of the observational light switching filter 119L are simultaneously situated on the optical axis.  Under this control, the operation mode can be changed from a fixed-time fluorescent observation mode to a normal (visible zone) observation mode by means of a timer circuit) see for example [230].
As per claim 11, Shioda teaches the display control unit is configured to cause the first captured medical image and the second captured medical image to be simultaneously displayed when a display changing manipulation for changing display is detected when the first captured medical image is being displayed (i.e., Since the mode for the superposed observation can be set by the input switch operation, moreover, the superposed observation can be selectively carried out as required) see for example [248]; [0245] also discloses similar limitation.
As per claim 12, Shioda teaches the display control unit is configured to cause only the first captured medical image to be displayed when the display changing manipulation is detected further after the first captured medical image and the second captured medical image are simultaneously displayed based on the display changing manipulation see for example [257] and claim 18.
As per claim 13, Shioda teaches if a selecting manipulation for selecting an image is detected when the first captured medical image and the second captured medical image are being simultaneously displayed, the display control unit changes the second captured medical image being displayed on a display screen to the second captured medical image corresponding to the selecting manipulation (i.e., the mixer 130 synthesizes (superposes) the video image based on the illumination light form the video signal processor 128, the fluorescent image binary-coded by means of the memory 129, and the preoperative image selected and inputted by means of the WS 125 (A5)) see for example [241].

As per claim 15, Shioda teaches the predetermined time period is a fixed time period that has been set beforehand, or a time period set based on manipulation by a user who uses the medical display control device (i.e., fixed-time fluorescent observation mode) see for example [230].
As per claim 16, Shioda teaches the second captured medical image is an image that has been evaluated most highly, the image being from captured medical images captured in the second imaging mode before the first captured medical image (i.e., a lot of types of display and observation methods can be selected without entailing any troublesome manipulation during the surgical operation, as in the case of the first embodiment, and besides, the in-field image can be offered without lowering the image quality during image computation for the image rotating process) see for example [307].
As per claim 17, Shioda teaches the second captured medical image is an image selected based on a selecting manipulation for selecting the image, the image being from captured medical images captured in the second imaging mode before the first captured medical image see for example [405 and 429].
As per claim 18 and in light of the rejections, Shioda teaches an arm formed of plural links connected to one another via joints; an imaging device supported by the arm see for example figure 1, 43(reproduced below), 57- 58, 61 and 71.

    PNG
    media_image2.png
    518
    491
    media_image2.png
    Greyscale


As per claim 20 and in light of the rejections, Shioda teaches a medical observation device including: an arm formed of plural links connected to one another via joints; and an imaging device supported by the arm; a display device see for example figure 1, 43(reproduced supra), 57- 58, 61 and 71.
As per claim 21, Shioda teaches the special light is light with a specific wavelength band limited by a filter see for example [227].
Response to Arguments
Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive.
Examiner would initially point out that the current amendments and in particular for the “repeated playback” of images applicant, throughout the specification including para. [258] from the PAP, has not disclosed that the repeatedly played back feature provides an advantage, is used for a particular purpose or solves a stated problem. 
Regarding applicant’s remarks dated 2/11/2022 examiner responds as follows:
or while displaying the third captured medical image, repeatedly playing back the first captured medical image) according to whether the imaging device is in the first imaging mode or the second imaging mode”. Remarks at 12- 13.
It is noted that applicant further makes similar allegations with the other prior arts of the record (Sugimoto reference and Shioda reference) and interpretations thereof. remarks at 13- 14.
In response, as to the latter, examiner fails to see said limitation (see the underlined portion supra) to appear as recited. 
Currently a new rejection of the record is made under 35 U.S.C. 103 using the King reference, in light of the remarks made supra, for the rejection of claims 1 and 19.
 The Sugimoto reference discloses a controller that controls a light source apparatus to alternately introduce either white light or excitation light into a light guide while taking a normal color image and the fluorescence image and simultaneously to display a moving normal color image in a second window defined on a displaying area thereof based on the normal color image signals generated every first window being larger than the second window” see for example the abstract. Claim 1 also teaches similar limitation; and a read out of the same signals from the first and second memories 58a, 58b repeatedly to display the still normal image in the main window, and further reads out the signals rewritten sequentially from the third and fourth memories 58c, 58d to generate the video signals of the moving normal image, which are displayed in the sub window on the monitor 60) see for example column 10 lines 10- 25; claim 7 and column 11 line 60- column 12 line 12 disclose simultaneous display mode along with repeatedly display (see the rejection supra which is not reproduced here for brevity). 
Currently a new rejection of the record is made under 35 U.SC. 103 over the Shioda reference in view Sugimoto reference. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov